Citation Nr: 9907416	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-13 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an extension of a temporary total rating 
based on a period of convalescence beyond November 30, 1995.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel










INTRODUCTION

The veteran had active service from January 1981 to August 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, wherein the veteran was assigned a 
temporary 100 percent disability rating for convalescence 
effective from September 20, 1995 through November 30, 1995.  


FINDINGS OF FACT

1.  Service connection is in effect for:  Postoperative 
right knee injury with degenerative changes, evaluated as 
20 percent disabling; and arthritis of the left knee, 
evaluated as 10 percent disabling.  

2.  The disabling manifestations of the veteran's right knee 
disability resulting from surgery performed in September 
1995 necessitated convalescence through March 31, 1996.  


CONCLUSION OF LAW

The criteria for extension of a temporary total rating for a 
period of convalescence beyond November 30, 1995, through 
March 31, 1996 have been met.  38 U.S.C.A. § 5107 (West 
1991);  38 C.F.R. § 4.30 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

A temporary total rating for convalescence will be assigned 
following hospital discharge or outpatient release, 
effective from the date of hospital admission or outpatient 
treatment continuing for a period of 1, 2, or 3 months from 
the first day of the month following such hospital discharge 
or outpatient release if the treatment of a service-
connected disability resulted in:  (1) Surgery necessitating 
at least one month of convalescence, (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited), or (3) immobilization 
by cast, without surgery, of one major joint or more.  
Extensions of periods of 1, 2 or 3 months beyond the initial 
three months may be made under paragraph (1), (2) or (3).  
In addition, approval may be obtained for extensions of one 
or more months, up to six months beyond the initial six-
month period under subparagraph (2) or (3).  38 C.F.R. 
§ 4.30 (1998).  

Factual Background

Service connection is in effect for postoperative right knee 
injury with degenerative changes.  A 10 percent rating was 
in effect from January 18, 1992.  The veteran was assigned a 
temporary total rating based on a period of convalescence 
following hospitalization for service-connected disability 
from May 14, 1992, through June 30, 1992.  The pre-hospital 
rating of 10 percent was reestablished effective July 1, 
1992.  The disability was rated as 20 percent disabling, 
effective July 29, 1993.  The veteran was hospitalized for 
surgery of the right knee in September 1995 and he was 
assigned a temporary total rating based on the 
hospitalization for his service-connected disability with a 
period of convalescence from September 20, 1995, through 
November 30, 1995.  The pre-hospital rating of 20 percent 
was reestablished effective December 1, 1995.  



The appellant was hospitalized on September 19, 1995, 
complaining of persistent right knee pain.  On September 20, 
1995, she underwent an arthroscopic right anterior cruciate 
ligament repair with a patellar tendon allograft.  She 
tolerated the procedure well and went from the recovery room 
to the floor in stable condition.  She had an afebrile 
postoperative course and was immediately seen for physical 
therapy.  She was placed in a physical therapy brace and was 
ambulating with crutches well on September 22, 1995, and was 
discharged home.  She was to return to the clinic on 
September 28, 1995, and was to follow up with outpatient 
physical therapy at least twice a week.  She was to ambulate 
with crutches and knee brace only, locked in full extension.  
She was given medicine.  The final diagnosis was right 
anterior cruciate ligament tear.  

Of record is a communication dated November 27, 1995, from a 
VA physician.  It was to the effect that the appellant "may 
not return to duty at work (housekeeping) due to 
rehabilitation."  The physician stated the veteran would 
continue to be followed in the orthopedic clinic "for a 
period of 3 to 5 month."  

Of record is an April 16, 1996, communication from another 
VA physician.  It was reported that physician had evaluated 
the veteran in the Physical Medicine and Rehabilitation 
Clinic of the West Los Angeles VA Medical Center in February 
1996.  The appellant had reportedly been followed in the 
clinic for over one year because of complaints of pain and 
instability of the right knee.  The physician indicated 
multiple evaluations had been performed by various 
physicians in that department.  He indicated he had formally 
evaluated the veteran only once in the past and that was one 
year earlier.  During the evaluation in February 1996, the 
appellant stated some of her symptoms, such as cartilage 
damage and instability, had resolved since her recent 
surgery.  However, she added that severe pain involving the 
knee had persisted and perhaps even worsened, particularly 
during activities that placed excessive pressure on the 
knees.  These activities were noted to include climbing 
stairs, squatting, and kneeling.  

Examination showed a laterally-tracking patella with laxity 
of the medial-lateral patellar retinaculum.  There was no 
significant effusion or evidence of acute inflammation.  The 
anterior drawer test was negative, but Lachman maneuver 
produced mild anterior tibial displacement with a somewhat 
soft end point.  Posterior drawer and pivot shift tests were 
negative.  Valgus stress test was positive for mild medial 
collateral ligament laxity.  Apley's test was unremarkable, 
but McMurray's test revealed reproducible pain medially, 
with no palpable or audible click.  Patellar compression 
testing reproduced severe anterior knee pain.  Palpation 
along the medial and lateral joint lines produced 
tenderness.  Right quadriceps femoris atrophy was evident.  
There were no additional radiographs or other tests for 
analysis.  The assessment was:  Status post right anterior 
collateral ligament reconstruction with resolution of 
anteroposterior ligamentous instability; right 
patellofemoral pain likely secondary to a combination of 
patellar malalignment (static and dynamic) and 
patellofemoral degenerative joint disease; medial and 
lateral meniscal tears; and mild medial collateral ligament 
laxity.  

The physician stated that the appellant's right knee still 
had a considerable amount of mechanical disruption.  The 
current symptomatology was proportional to the degree of 
pathology observed.  It was noted the long-standing 
condition had essentially reached a plateau and at the 
present time the physician did not expect a significant 
amount of improvement in her condition.  The degree of soft 
tissue damage in the knee put her at risk of developing 
early post-traumatic arthritis with further deterioration 
and disability.  The examiner noted this process could 
hopefully be delayed by appropriate protection of the 
affected knee.  Minor improvements, particularly regarding 
pain control, could reasonably be expected should the above-
described regimen be followed.  The examiner stated this 
should occur within the next 2 to 3 months.  The physician 
said that the effect of the condition on the veteran's life 
activities was "very significant."  He noted that the 
appellant was a very active, athletic individual but her 
continued participation in sports was not recommended, as 
this would likely accelerate progression of damage to her 
knee.  It was stated that high impact activities were to be 
avoided.  Also, it was indicated that any other vocational 
or recreational activities requiring frequent knee bending 
would also produce deleterious effects.  

Analysis

Initially, the Board finds that the claim is well grounded 
within the meaning of the statutes and judicial 
construction.  38 U.S.C.A. § 5107; See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

The medical evidence of record shows that after the right 
knee surgery on September 20, 1995, the appellant continued 
to experience complaints of pain and discomfort in the knee.  
In late November 1995, a VA physician stated that she could 
not return to duty in her job doing housekeeping work 
because of the knee for continued rehabilitation.  Another 
VA physician stated in April 1996 that his examination of 
the appellant in February 1996 indicated that while some of 
the symptoms of the veteran's knee disability had resolved 
since the surgery in question, she still experienced severe 
pain in the knee and the physician stated the knee "still 
has a considerable amount of mechanical destruction."  In 
view of the foregoing, the Board finds that the disabling 
manifestations of the surgery in September 1995 were still 
giving her some problems well after the surgery and 
reasonably required a period of convalescence through 
March 31, 1996.  

The Board notes that a total rating for convalescence beyond 
March 31, 1996, is not in order since the evidence does not 
show that the disability was worsening.  The examiner stated 
in his April 1996 communication that the appellant's 
condition had essentially reached a plateau.  The Board also 
believes that an extension of the period of convalescence 
beyond the end of March 1996 is not indicated because there 
is no showing that the knee was immobilized or that the 
appellant was unable to perform routine duties.  Although 
the type of job an individual performs is to be considered 
and has been considered by the Board in its granting of the 
extension by several months, the Board does not believe the 
manifestations of the knee disability were such as would 
justify extension of a period of convalescence for an even 
longer period of time.  The Board concludes that the record 
supports extension of the temporary total evaluation due to 
convalescence beyond November 30, 1995, and through 
March 31, 1996.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.30.  


ORDER

Entitlement to extension of a temporary total rating based 
on a period of convalescence beyond November 30, 1995, and 
through March 31, 1996, is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.  



__________________________
RONALD R. BOSCH
Member, Board of Veterans' Appeals




 


- 7 -


